Judgment insofar as appealed from modified on the law in accordance with the memorandum and as modified affirmed, with costs to the claimants. Memorandum: The judgment insofar as appealed from should be modified to conform with the rule laid down in Vescera v. State of New York (3 A D 2d 644). All concur. (Appeal from part of a judgment of the Court of Claims awarding claimants an allowance of interest on an award against the State.) Present — Vaughan, J. P., Kimball, Williams, Bastow and Goldman, JJ.